Title: To Alexander Hamilton from Philip Schuyler, 30 May 1781
From: Schuyler, Philip
To: Hamilton, Alexander


Albany May 30th 1781
Dear Sir
Your favor covering copies of the letters which passed between the General and you I received on friday last at Saratoga, which I left somewhat indisposed on Sunday and arrived in the Evening. The fatigue of the Journey increased my disorder which is the quinsey with so much rapidity that before Tuesday morning I was twice bled to prevent suffocation. The Inflammation is subsiding and I have been able to Swallow a little broath to day. I propose to attend the legislature the latter end of the next week when I shall have the pleasure of seeing you at Fish Kill on the Sunday following. I believe you may prepare yourself to go to Philadelphia as there is little doubt but you will be appointed.
Mrs Carter is expected here on Wednesday next. All here join in love to you & Mrs. Hamilton.

The Enemy are arrived at Crown point; their number not perfectly ascertained, but I believe about two thousand. It is said they entend to fortify there; a rumour prevails that the three companies of Schaicks now to the northward are to be called down. If so I shall Instantly summon my family & Stock from Saratoga, being certain If I delay It more than four days after the troops move that the enemy will posess themselves of the whole.
Adieu   I am Dr Sir most affectionately   & Sincerely Your obed ser
Ph: Schuyler
Colo Hamilton
